NO. 07-02-0160-CR

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL D

                                   MAY 7, 2002
                         ______________________________

                    KEVIN MEAD AKA RICHARD ALAN WILLIAMS

                                                       Appellant

                                            v.

                                THE STATE OF TEXAS,

                                               Appellee
                       _________________________________

             FROM THE 337TH DISTRICT COURT OF HARRIS COUNTY;

                  NO. 884,328; HON. DON STRICKLIN, PRESIDING
                       _______________________________

                             ABATEMENT AND REMAND
                         _______________________________

Before BOYD, C.J., QUINN and REAVIS, JJ.

      Appellant, Kevin Mead, also known as Richard Alan Williams, appeals from a

judgment under which he was convicted of criminally negligent homicide.        The clerk’s

record has been filed in this cause but the reporter’s record has not. Furthermore, counsel

for the appellant attorney has filed a “Notice of Withdrawal of Appeal” suggesting that

appellant no longer cares to prosecute an appeal. However, the notice is not personally

signed by appellant as required by Texas Rule of Appellate Procedure 42.2(a). Nor have
we been informed of a specific date by which this defect will be cured.

       Accordingly, we now abate this appeal and remand the cause to the 337th District

Court of Harris County (trial court) for further proceedings. Upon remand, the trial court

shall immediately cause notice of a hearing to be given and, thereafter, conduct a hearing

to determine the following:

       1. whether appellant desires to prosecute the appeal; and,

       2. whether appellant is indigent.

The trial court shall cause the hearing to be transcribed. So too shall it 1) execute findings

of fact and conclusions of law addressing the foregoing issues, 2) cause to be developed

a supplemental clerk’s record containing the findings of fact and conclusions of law and

all orders it may issue as a result of its hearing on this matter, and 3) cause to be

developed a reporter’s record transcribing the evidence and arguments presented at the

aforementioned hearing. Additionally, the district court shall then file the supplemental

record with the clerk of this court on or before May 31, 2002. Should further time be

needed by the trial court to perform these tasks, then an extension must be requested

before May 31, 2002. Furthermore, should appellant submit to this court a document

complying with Texas Rule of Appellate Procedure 42.2(a) and evincing his decision to

withdraw his notice of appeal before the trial court convenes a hearing pursuant to this

order, then the appeal will be reinstated, and the court will act on the matter in due course.

    It is so ordered.

                                                                 Per Curiam

Do not publish.


                                              2
3